                        Case 1:21-mj-00209-ZMF Document 1 Filed 02/08/21 Page 1 of 1
  AO 91 (Rev. 11/11) Criminal Complaint



                                          UNITED STATES DISTRICT COURT
                                                                    for the
                                                              District of &ROXPELD

                    United States of America                           )
                               v.                                      )
Matthew Clark, (DOB: XXXXXXXXX)                                        )      Case No.
Christy Clark, (DOB: XXXXXXXX)                                         )
Paul Spigelmyer, (DOB: XXXXXXXX)                                       )
                                                                       )
                                                                       )
                            Defendant(s)


                                                    CRIMINAL COMPLAINT
            I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
  On or about the date(s) of                     January 6, 2021              in the county of                              in the
                           LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

               Code Section                                                     Offense Description

               18 U.S.C. § 1752(a)(1) and (2) (Restricted Buildings or Grounds)
               40 U.S.C. § 5104(e)(2)(D) and (G) (Violent Entry or Disorderly Conduct)




           This criminal complaint is based on these facts:
    6HHDWWDFKHGVWDWHPHQWRIIDFWV




           9
           u   Continued on the attached sheet.


                                                                                                 Complainant’s signature

                                                                                         Danielle Schnur, Special Agent
                                                                                                 Printed name and title
  $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
  E\WHOHSKRQH
                                                                                                               2021.02.08
  Date:             02/08/2021
                                                                                                               21:03:25 -05'00'
                                                                                                    Judge’s signature

  City and state:                         :DVKLQJWRQ'&                          Zia M. Faruqui, U.S. Magistrate Judge
                                                                                                 Printed name and title
